Case 17-56753-pwb   Doc 142    Filed 10/27/20 Entered 10/27/20 16:21:02   Desc Main
                              Document     Page 1 of 18



           IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

IN RE:                                        CHAPTER 7

6420 ROSWELL ROAD, INC.                       CASE NO. 17-56753-PWB
          Debtor.

ANGIE LANCE,
KHADEEJAH AHMED AND
MILLER LEGAL, P.C.,
                                              CONTESTED MATTER
          Movant

             vs.

6420 ROSWELL ROAD, INC.

         Respondent.



              CREDITORS’ MOTION FOR RELIEF FROM
         THE AUTOMATIC STAY PURSUANT TO 11 U.S.C. §362
                    AND NOTICE OF HEARING

         COMES NOW Angie Lance (Claimant No. 2); Khadeejah Ahmed

  (Claimant No.3), and Miller Legal, P.C. (Claimant No. 4), (collectively referred

  to as “Movant”), by and through the undersigned counsel, and hereby files this

  “Creditors’ Motion for Relief from the Automatic Stay Pursuant to 11 U.S.C.

  §362” (“Motion”), and Notice of Hearing. In support of the Motion, Movants

  respectfully show the Court as follows:

                                        -1-
Case 17-56753-pwb      Doc 142    Filed 10/27/20 Entered 10/27/20 16:21:02   Desc Main
                                 Document     Page 2 of 18



           1.     This Court has jurisdiction over this case and this Motion pursuant

  to 28 U.S.C. §§ 157(b) and 1334. This Motion constitutes a core proceeding

  under 28 U.S.C. § 157(b)(2).

           2.     On April 12, 2017 (“Petition Date”), 6420 Roswell Road, Inc.

  (“Debtor”) filed a voluntary petition for relief under Chapter 7 of Title 11 of the

  United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”).\

                            FACTUAL ALLEGATIONS

      3.        Debtor operated an adult entertainment club named Flasher in Sandy

Spring, Georgia.

      4.        Movant Angie Lance was employed at Flashers.

      5.        Movant Khadeejah Ahmed was employed at Flashers.

      6.        Movant Miller Legal, P.C. represented Lance and Ahmed in an FLSA

AAA arbitration proceeding for unpaid wages.

      7.        The AAA Arbitration proceeding resulted in the following awards:

                            Lance $5,127.50
                            Ahmed $46,237.50
                            Miller Legal, P.C. $86,842.94

      See, Exhibit “1” hereto; Exhibit “2” hereto.




                                           -2-
Case 17-56753-pwb    Doc 142    Filed 10/27/20 Entered 10/27/20 16:21:02     Desc Main
                               Document     Page 3 of 18



           8.       On January 18th, 2017 the arbitral awards were confirmed,

  without any modification, by the Northern District of Georgia District Court in

  case NO. 1:13-CV-02757-RWS. See, Exhibit “3” hereto.

           9.       The arbitral awards are now elevated to the status of a federal

  court judgment. See, e.g., 9 U.S.C. § 13 (Under Federal Arbitration Act,

  judgment on award “shall have the same force and effect, in all respects, as, and

  be subject to all the provisions of law relating to, a judgment in an action; and it

  may be enforced as if it had been rendered in an action in the court in which it is

  entered”).

           10.      On February 16, 2017 Debtor filed a notice of appeal to the 11 th

  Circuit Court of Appeals challenging the federal court Arbitration confirmation

  order.

           11.      The appeal was docketed on February 17, 2017 and assigned

  Court of Appeals Docket #: 17-10742. No briefing schedule was entered.

           12.      On April 12, 2017 Debtor filed a voluntary Petition under the

  Bankruptcy Code. The Petition halted the progress of the Appeal where it has

  remained to this day.




                                          -3-
Case 17-56753-pwb       Doc 142    Filed 10/27/20 Entered 10/27/20 16:21:02   Desc Main
                                  Document     Page 4 of 18



                Argument for Modifying and/or Lifting the Automatic Stay

       13.        Section 362 of the Bankruptcy Code provides that the filing of a

bankruptcy petition operates as a stay, applicable to all entities, of the

commencement or continuation of judicial process. 11 U.S.C. §362(a). “On request

of a party in interest and after notice and hearing, the court shall grant relief from

the stay … such as terminating, annulling, modifying, or conditioning such stay…

for cause.” 11 U.S.C. § 362(d).

       14.        Movant requests entry of an order modifying or lifting the automatic

stay pursuant to 11 U.S.C. §362 for the sole purpose of pursuing the appeal in the

11th circuit.

       15.       Movant also requests that the stay be modified so that the 11th Circuit

appeal may be finalized which will fix, i.e. liquidate, the claims of Movants against

the Debtor’s estate.

       16.       The Bankruptcy Code does not define “cause” for purpose of 11 U.S.C.

§ 362(d). A determination of whether “cause” exists is made on a case by case

basis. In re Aloisi, 261 B.R. 504, 508 (Bankr. M.D. Fla. 2001).         However, “it is

well-established that the existence of pending-litigation against the debtor in a

nonbankruptcy forum may constitute cause.” In re Coachworks Holdings, Inc., 418

B.R. 490, 492 (Bankr. M.D. Ga. 2009) (J. Walker) (internal citations omitted). See


                                             4
Case 17-56753-pwb    Doc 142    Filed 10/27/20 Entered 10/27/20 16:21:02     Desc Main
                               Document     Page 5 of 18
also Sky Top Enters., LLC v. Citrus Tower Blvd. Imaging Ctr., LLC (In re Citrus

Tower Blvd. Imaging Ctr., LLC), 460 B.R. 334, 339 (Bankr. N.D. Ga. 2011) (J.

Diehl) (lifting the automatic stay to allow a civil suit to continue in another forum

where a determination of the merits of the case was “critical” to the Chapter 11

case); Congress recognized this concept when drafting Section 362:

             It will often be more appropriate to permit proceedings to
             continue in their place of origin when no great prejudice to the
             bankruptcy estate would result, in order to leave the parties to
             their chosen forum and to relieve the bankruptcy court form
             duties that may be handled elsewhere.

S. Rep. No. 989, 95th Cong., 2d Sess. At 50 (1978), as reprinted in 1978
U.S.C.C.A.N. 5787, 5836.

      17.      In analyzing whether cause exists to allow litigation to continue in

another forum, courts have applied a three part test taking into account (1) any “great

prejudice” to either the bankruptcy estate or the debtor resulting from continuation

of the civil suit (2) whether the hardship to the movant by maintenance of the stay

considerably outweighs hardship to the debtor and (3) the creditor has a probability

of prevailing on the merits. Sky Top Enters., LLC, at 339. Actions which involve

the rights of third parties will often be permitted to proceed in another forum. In re

South Oaks Furniture, 167 B.R. 307, 309 (Bankr. M.D. Ga 1994) (J. Walker)

(allowing a state court action to proceed where it involved a non-debtor guarantor

defendant). Foust v. Munson S.S. Lines, 299 U.S. 77, 87–88, 57 S.Ct. 90, 81 L.Ed.

49 (1936) (Supreme Court concluded that the “bankruptcy injunction” should have

                                          5
Case 17-56753-pwb    Doc 142    Filed 10/27/20 Entered 10/27/20 16:21:02       Desc Main
                               Document     Page 6 of 18
been lifted to permit wrongful death suit to go forward since claimant only interested

in establishing liability under insurance policy and since reorganization proceeding

not adversely affected).

      18.     Here, relief from the stay under 236(d) is warranted because there is

sufficient cause. Pursuing the Appeal will not impose any known “great

prejudice” to Debtor or the estate.

      19.     There is no known hardship to Debtor for pursuing the Appeal it filed.

To the extent there is any hardship Debtor can file a dismissal.

      20.     Additionally, Movant is highly likely to succeed on the merits of their

case because obtaining a reversal of an arbitration confirmation order is unheard of

except under the most unusual circumstances which are not present. “There is a

presumption under the [Federal Arbitration Act (“FAA”)] that arbitration awards will

be confirmed, and federal courts should defer to an arbitrator’s decision whenever

possible.” Johnson v. Directory Assistants, Inc., 797 F.3d 1294, 1299 (11th Cir.

2015) (quotation omitted). “Because arbitration is an alternative to litigation, judicial

review of arbitration decisions is among the narrowest known to the law.’” AIG

Baker Sterling Heights, LLC v. Americans Multi-Cinema, Inc., 508 F.3d 995, 1001




                                           6
Case 17-56753-pwb       Doc 142    Filed 10/27/20 Entered 10/27/20 16:21:02    Desc Main
                                  Document     Page 7 of 18
    (11th Cir. 2007).1 Accordingly, all three factors weigh in favor of lifting the

    automatic stay.

          21.    Movant requests that the Court grant it relief from the automatic stay,

    instanter, without the necessity of any ten day stay, all as authorized by the

    provisions of Federal Rule of Bankruptcy Procedure 4001(a)(3).

          WHEREFORE, Movants request and pray for relief including entry of

    an order modifying, annulling and/or lifting the automatic stay pursuant to 11

    U.S.C. §362, without limitation:

                a.      To permit the 11th Circuit Appeal to proceed uninterrupted

          against the Debtor for the purpose of determining liability and damages;


                b.      Granting Movant such other and further relief as is just

          and proper.

                RESPECTFULLY SUBMITTED this 27th day of October, 2020.



                                                 /s/ Harlan S. Miller
                                                 Harlan S. Miller
                                                 Georgia Bar No. 506709




1
 The final death knell to the appeal is the lack of any transcript of the arbitration
proceeding so there is no evidence for the Appellate Court to review.

                                             7
Case 17-56753-pwb    Doc 142    Filed 10/27/20 Entered 10/27/20 16:21:02     Desc Main
                               Document     Page 8 of 18
                                 Notice Of Hearing
      A hearing on this motion will be held at 10:15 AM on November 18, 2020 via
telephone, via AT&T conference call: Toll Free 888-684-8852; Code 1896529,
followed by # key.

                                Certificate of Service

      I hereby certify that I have this day served a copy of the foregoing

           CREDITORS’ MOTION FOR RELIEF FROM
        THE AUTOMATIC STAY PURSUANT TO 11 U.S.C. §362 AND
                  NOTICE OF HEARING
to Trustee Martha Miller by e-mail to mmiller@mmillertrustee.com and efiled to
give notice to all parties of record.

      Dated this 27th day of October, 2020.

                                               /s/ Harlan S. Miller
                                               Harlan S. Miller
                                               Georgia Bar No. 506709




                                           8
Case 17-56753-pwb   Doc 142 Filed
       Case 1:13-cv-02757-RWS     10/27/2043-4
                                Document    Entered
                                               Filed10/27/20
                                                     06/15/1616:21:02
                                                              Page 1 ofDesc
                                                                       6    Main
                           Document     Page 9 of 18


                            AMERICAN ARBITRATION ASSOCIATION

                                                       _______________________________________
                                                       :
 Re: 01-15-0003-6576                                   :     Re: 01-15-0003-6917
                                                       :
 In the Matter of Arbitration Between:                 :     In the Matter of Arbitration Between
                                                       :
 KHADEJAH AHMED                                        :     ANGIE LANCE
                                                       :
          Claimant,                                    :            Claimant,
                                                       :
 v.                                                    :     v.
                                                       :
 HARRY FREESE and 6420 ROSWELL                         :     HARRY FREESE and 6420 ROSWELL
 ROAD, INC. d/b/a FLASHERS,                            :     ROAD, INC., d/b/a FLASHERS,
                                                       :
          Respondents.                                 :     Respondents.
                                                       :________________________________________


                                           INTERIM AWARD

                                              March 21, 2016
         The undersigned Arbitrator, having been duly sworn and having heard and carefully reviewed
 the evidence in this matter, hereby renders this Interim Award.

         A hearing in this matter was held on December 17 and 18, 2016. Claimants, Angela Lance and
 Khadejah Ahmed, were represented by Harlan Miller, Esq. and Respondents (the club entity sometimes
 referred to as “Flashers”) were represented by Herbert Schlanger, Esq. The parties submitted post-
 hearing briefs with their response thereto being timely filed on March 7, 2016.

         Per the parties’ requests, this Interim Award will briefly set forth the Arbitrator’s determination
 with a short statement relative to the bases thereof.

                      Statement of Claims and Summary of Procedural History

         Claimants initiated their claims under the Fair Labor Standards Act, 29 U.S.C. § 2001 et. seq
 (“FLSA”). In bringing their claims, Claimants sought a determination that they were “employees” of
 Respondents (as opposed to independent contractors as originally claimed by Respondents); that
 Respondents had “willfully” violated the FLSA; and that they were entitled to liquidated damages,
 attorney fees and costs. Claimants also sought to recover so-called house fees and tip-outs which they
 paid in connection with their work at Flashers.

      In respect of the predicate questions whether the statute of limitations was tolled by Ms.
 Amhed’s opting into a prior pending action and whether the Claimants were non-exempt employees




 20704596v.1
                                                                                        1
Case 17-56753-pwb   Doc 142 Filed
       Case 1:13-cv-02757-RWS     10/27/2043-4
                                Document    Entered
                                               Filed10/27/20
                                                     06/15/1616:21:02
                                                              Page 2 ofDesc
                                                                       6    Main
                           Document    Page 10 of 18



 covered by the FLSA, the parties briefed and the Arbitrator held a telephonic hearing with counsel
 concerning both issues. Initially the Arbitrator found that Ms. Ahmed’s opting into the prior pending
 purported collective action did toll the statute of limitations beginning August 19, 2013. In addition,
 during the telephonic hearing, Respondents reaffirmed that they had abandoned any contention that the
 Claimants were independent contractors and instead stipulated that Claimants were “employees”
 covered by the FLSA. That stipulation was memorialized by the Arbitrator on November 23, 2015.
 That decision provides in part as follows:

         “In the hearing on the 17th [of November], the Respondents stipulated solely for the purposes of
 these arbitrations that Claimants are “employees” (as opposed to independent contractors) covered by
 the FLSA. Accordingly, the central issue of these arbitrations is whether Claimants have received all
 payments to which they are entitled to as FLSA covered employees.”

         Thus, Respondents expressly stipulated and agreed and the Arbitrator ruled that for purposes of
 this arbitration, the Claimants are “employees covered by the FLSA”. That stipulation and ruling bars
 any later claims in this matter by Respondents that the Claimants were not covered by or subject to the
 FLSA; that Flashers was not an enterprise engaged in interstate commerce such that it was not subject
 to the FLSA; and that Claimants are not entitled to be paid minimum wage for hours worked at
 Flashers.

                         Respondents’ Contention That Claimants Were Paid
                               Minimum Wage for All Hours Worked

        On the merits, Respondents primarily rely on one basic argument—that as per the Department
 of Labor’s (“DOL”) December 27, 1993 guidance letter, their minimum wage obligations to Claimants
 were fully satisfied from table dance fees paid by customers directly to the Claimants. Respondents
 contend that in no work week did either of the Claimant’s payments from table dancing total less than
 the number of hours worked at Flashers times the minimum wage of $7.25 per hour.

        The core problem with this argument is that Respondents abjectly failed to comply with the
 terms of the DOL’s 1993 letters. Under those letters, in order for table dancer fees to be applied against
 dancers’ minimum wage obligations, the club had to set the prices of table dancer and the payment
 process had to be structured such that, among other things, in the first instance those table dance fees
 were property of the clubs.

         Respondents, never complied in any respect with the DOL’s 1993 guidance. As to establishing
 a specific set amount per table dance, Flashers did no such thing. While it did apparently suggested a
 minimum of $10 per table dance, it appears that there was no specific fee or rate established or enforced
 by Flashers. More importantly, these dancer payments, which were paid by customers directly to the
 dancers, were always treated by the Respondents and the dancers as the sole property of the dancers
 and no one else. These fees were never collected by the club or accounted for in its revenue or receipts.
 In no respect did Flashers take custody or control over these table dance fees, whether constructively or
 otherwise. Respondents simply ignored the provisions of the 1993 DOL letters and apparently
 incorrectly concluded that if a dancer likely received in table dance tips at least $7.25 an hour, then that
 satisfied their obligation under the FLSA. Respondents’ argument must be rejected. None of the table
 dance payments or other tips received by the Claimants constitute wage payments under the FLSA.



                                                     -2-
 20704596v.1
Case 17-56753-pwb   Doc 142 Filed
       Case 1:13-cv-02757-RWS     10/27/2043-4
                                Document    Entered
                                               Filed10/27/20
                                                     06/15/1616:21:02
                                                              Page 3 ofDesc
                                                                       6    Main
                           Document    Page 11 of 18




                             Willfulness and Good Faith Under the FLSA

         Under the FLSA, where a violation is found to be willful, the statute of limitations commences
 three years from the effective date of a claimant’s filing of notice of consent to join the action. To
 establish willfulness, the claimant may show that the respondent acted with reckless disregard as to
 whether the conduct at issue was prohibited by the FLSA. Such recklessness under the governing
 Federal Regulations and case law exists where the respondent has failed to make reasonable inquiry or
 investigation into whether its conduct comports with the FLSA.

         Here, the issue is whether Respondents made reasonable inquiry or investigation into whether
 Claimants could be lawfully classified as “independent contractors” under the FLSA or whether its pay
 structure comported with the FLSA. I find that to the extent Respondents made any inquiry
 whatsoever, they made no reasonable inquiry or investigation. Indeed, the Respondents admit that they
 made no inquiry or investigation whatsoever following the 1993 DOL investigations of Atlanta adult
 entertainment clubs—a DOL investigation in which representatives of Flashers were expressly advised
 by the DOL that dancers such as Claimants were, for FLSA purposes, covered FLSA employees and
 entitled to minimum wages. I thus find that the Respondents’ conduct was willful under the FLSA and
 that the statute of limitations period with respect to these Claimants is three years (less 20 days the
 statute was not tolled) back from August 19, 2013.

         As to liquidated damages, where the trier of fact finds for the employee-claimant, an award of
 liquidated damages is for all practical purposes mandatory absent proof by the employer that it acted in
 “good faith.” To demonstrate “good faith”, an employee must, among other things, undertake
 reasonable efforts to investigate its potential FLSA liability.

       Again and as discussed above, Respondents presented no evidence that carries this burden. Thus
 Respondents have failed to prove that they acted in “good faith” relative to their obligations under the
 FLSA. Claimants are entitled to have their damages liquidated; that is doubled.

                                       Minimum Wage Damages

         Respondents failed to keep accurate records from which minimum wages can be calculated.
 They did present summary charts relative to each Claimant that provided some partial information as to
 the dates and shifts worked, and house fees paid by the Claimants. Claimants, however, challenged
 their accuracy and Respondents admitted that these summary charts were incomplete and inaccurate, at
 least in some respects. Claimants likewise kept no records that would assist in this inquiry. In such
 situations, the law is clear that Claimants may carry their burden of proof as to the number of shifts and
 hours worked (and fees/tip-outs paid as discussed more fully below) by “just and reasonable inference”.
 With such a showing, the burden then shifts to the Respondents to rebut Claimants’ showing.

         Here, Claimants rely almost exclusively on their recollection as to the time periods and number
 of shifts and hours they worked at Flashers within the statute of limitations. While reasonable
 estimates of days/shifts/hours worked can provide a basis for a just and reasonable inference relative to
 a damages determination, speculation and testimony that lacks credibility cannot.




                                                    -3-
 20704596v.1
Case 17-56753-pwb   Doc 142 Filed
       Case 1:13-cv-02757-RWS     10/27/2043-4
                                Document    Entered
                                               Filed10/27/20
                                                     06/15/1616:21:02
                                                              Page 4 ofDesc
                                                                       6    Main
                           Document    Page 12 of 18



         At the hearing, Ms. Lance credibly testified that she worked at Flashers between June and
 November 2013 and that her recollection was that during that period she worked approximately 25
 shifts with each shift on average being approximately 7 hours—a total of 175 hours. Flashers summary
 of records with respect to Ms. Lance only showed her having worked 11 shifts with a total of 76.62
 hours. However, as noted, Respondents’ records were less than complete; and certainly do not comport
 with either the FLSA recordkeeping requirements or the compliance program signed off on by the DOL
 in 1993. I credit Ms. Lance’s testimony and find that she worked a total of 175 hours.

          Ms. Ahmed testified that she began work with some interruptions at Flashers as early as April
 2010 and left in 2013. While making various contentions at various times as to the number of days and
 hours she spent working at Flashers, at the hearing, she testified without any supporting evidence, to
 have worked 4 - 5 seven hour shifts each week during the 2010 through 2013 period. Specifically, she
 contends that she worked roughly 350 seven hour shifts for a total of 2450 hours during the relevant
 period. As noted, she relies solely on her recollection in making that estimate. Flashers’ records show
 a total of 164 shifts and 1312 hours.

        Notably, the club manager and sometimes house mother, testified on behalf of the club, and her
 testimony is credited in substantial part, relative to Ms. Ahmed’s work days and hours. She testified
 that Ms. Ahmed’s estimates were substantially overstated and that she believed Flasher’s records more
 accurately reflected the time period and days worked by Ms. Ahmed at the club.

         Based on the record as a whole I find that in some meaningful measure, Ms. Ahmed’s
 recollection is flawed, lacking in consistency and credibility, and in some instances no more than just
 speculation. However, Respondents’ records are, as noted, incomplete and under-inclusive as to the
 days, shifts and hours Ms. Ahmed worked. Accordingly, I find that Ms. Ahmed worked 225 seven
 hour (on average) shifts for a total of 1575 hours during the relevant period.

       Thus, in respect of the minimum wage claims of the Claimants, I find that the minimum wage
 damages are as follows:

          For Ms. Lance:                     175 hours x $7.25     =       $ 1,268.75

          For Ms. Ahmed:                     1575 hours x. $7.25   =       $11,418.75

                                       House Fees and Tip-outs

         Claimants also seek the return of “house fees” and tip-outs to the DJs and the housemother. The
 parties are in dispute over whether the tip-outs are voluntary or mandatory and the amount of house
 fees paid. As to the tip-outs, if voluntary, then they would be just that, voluntary tips that are not
 recoupable as damages. If mandatory, then they are recoverable damages, for to find otherwise would
 give rise to a shortfall in respect of the minimum wage obligations and a violation of FLSA’s Anti-
 Kickback regulations 29 U.S.C. § 531.35.

        Both Claimants testified (although not without some hedging) that tip-outs were de facto, if not
 de jure, mandatory. Respondents did not credibly rebut their testimony. I find that the tip-out
 payments were mandatory. Thus the issue is how much on average was paid in tip-outs per day work.



                                                   -4-
 20704596v.1
Case 17-56753-pwb   Doc 142 Filed
       Case 1:13-cv-02757-RWS     10/27/2043-4
                                Document    Entered
                                               Filed10/27/20
                                                     06/15/1616:21:02
                                                              Page 5 ofDesc
                                                                       6    Main
                           Document    Page 13 of 18



 Again, the testimony is far from conclusive, but based upon all of the evidence. I find that on average
 the housemother was paid $7.00 per day worked and the DJ was paid on average a $15 tip-out -- i.e., a
 total on average of $22 per day worked at Flashers by these Claimants.

          There is no dispute over whether every dancer was obligated to pay a house fee. There’s also
 consistent testimony that the earlier a dancer signed in, the lower the house fee—starting with $15 for
 the lunchtime sign-in, $20 if the sign-in was after lunchtime, but before 7:00 PM, and $55 for the
 evening sign-in—with that amount increasing by $10 per hour for arrivals after 7:00 PM. However, it
 is far from clear that the dancers always paid the house fee.

         In this case, Ms. Lance presented evidence supporting her position that she virtually always paid
 the house fee, but is less than clear what percent of the time she signed in for the lunch shift, the
 midday shift, or the night shift. While, as noted, Respondents’ records are under-inclusive relative to
 the number of days and shifts worked, they do serve as a reasonable sample for determining when on
 average Ms. Lance arrived at Flashers for work. These records show that approximately 1/3 of the time
 she began working for the lunch shift, 1/3 of the time during the midday, and 1/3 of the time for the
 night shift. That equates to an average of $30 house fee per day worked.

        The evidence as to Ms. Ahmed’s payment of house fees is less lucid. Based on the
 Respondents’ records (which on this point are not challenged by Ms. Ahmed), she is a night person.
 She, according to these records, never worked the lunch or midday shift and rarely signed in earlier
 than 7:00 P M—and often later. However, there is undisputed evidence that Ms. Ahmed at times did
 not pay at least some part of or all of the house fee for a variety reasons. The Respondents’ records,
 plus the testimony of Ms. Ahmed and Respondents’ witnesses, are sufficient to conclude that Ms.
 Ahmed paid on average $30 in house fees for the nights that she worked at Flashers.

          Thus, I find as follows relative to house fees and tip-outs:

          For Ms. Lance:
                        Tip-outs         -       25 shifts @ $22 each       =        $ 550.00
                        House fees       -       25 shifts @ $30 each       =        $ 750.00
                                                                                     $1,300.00


          For Ms. Ahmed:
                      Tip-outs           -       225 shifts @ $22 each      =        $ 4,950.00
                      House fees         -       225 shifts @ $30 each      =        $ 6,750.00
                                                                                     $11,700.00

          For Ms. Lance her unliquidated damages are:                       =        $2,568.75
                                                                                ($1,268.75 + $1,300)
          Liquidated damages:                                               =        $5,127.50


          For Ms. Ahmed her unliquidated damages are:                       =        $23,118.75
                                                                            (11,418.75 + $11,700)
          Liquidated damages:                                               =        $46,237.50


                                                      -5-
 20704596v.1
Case 17-56753-pwb   Doc 142 Filed
       Case 1:13-cv-02757-RWS     10/27/2043-4
                                Document    Entered
                                               Filed10/27/20
                                                     06/15/1616:21:02
                                                              Page 6 ofDesc
                                                                       6    Main
                           Document    Page 14 of 18




                                          Attorney’s Fees and Costs

         Claimants have requested to submit an application for attorney’s fees and costs reasonably and
 necessarily incurred in the prosecution of this action. The application should be supported by
 appropriate affidavits. Claimants’ application is due on or before fourteen (14) days after the date this
 Interim Award. Respondents may file a response, which shall be due on or before fourteen (14) days
 after the service date of Claimants’ application. If either party requests an evidentiary hearing on the
 issue of the appropriate attorney’s fees and costs, the Arbitrator will determine whether a hearing is
 necessary, and if so, will set a date for it. Thereafter, the Arbitrator will issue a Final Award.

         This Interim Award of $5,127.50 for Ms. Lance and $46,237.50 for Ms. Ahmed is in full and
 final resolution of all claims submitted to this arbitration against both Respondents, except Claimants’
 application for attorney’s fees and costs. The Arbitrator will retain jurisdiction of this arbitration, and
 the American Arbitration Association will keep the case open, until that application is decided.

          All claims including all counterclaims not expressly granted herein are hereby denied.

          This 21st day of March, 2016.



                                                              Hunter Hughes
                                                              Hunter Hughes, Arbitrator




                                                     -6-
 20704596v.1
Case 17-56753-pwb   Doc 142 Filed
       Case 1:13-cv-02757-RWS     10/27/2043-6
                                Document    Entered
                                               Filed10/27/20
                                                     06/15/1616:21:02
                                                              Page 1 ofDesc
                                                                       2    Main
                           Document    Page 15 of 18


                            AMERICAN ARBITRATION ASSOCIATION
                                Employment Arbitration Tribunal

                                                       _______________________________________
                                                       :
 Re: 01-15-0003-6576                                   :     Re: 01-15-0003-6917
                                                       :
 In the Matter of Arbitration Between:                 :     In the Matter of Arbitration Between
                                                       :
 KHADEJAH AHMED                                        :     ANGIE LANCE
                                                       :
         Claimant,                                     :            Claimant,
                                                       :
 v.                                                    :     v.
                                                       :
 HARRY FREESE and 6420 ROSWELL                         :     HARRY FREESE and 6420 ROSWELL
 ROAD, INC. d/b/a FLASHERS,                            :     ROAD, INC., d/b/a FLASHERS,
                                                       :
         Respondents.                                  :     Respondents.
                                                       :________________________________________


                       FINAL AWARD-ATTORNEYS’ FEES AND EXPENSES

         Before me is Claimants’ Petition for attorneys’ fees and expenses in the captioned matters. In
 this Petition, Claimants’ counsel, Mr. Miller, seeks a total of $118,300 in fees ($500 per hour for 236.6
 hours plus costs and expenses). In support of this Petition Mr. Miller, has attached, inter alia, various
 court decisions approving fees have been sought by Mr. Miller and other well-regarded local counsel,
 declarations and affidavits of other local counsel, and various filings from this case.
         I have carefully reviewed the Petition and attendant documentation (including a line-by-line
 review of Mr. Miller’s time summary entries) as well as Respondent’s somewhat parsimonious
 response to this filing.
         Based on that careful review (which took into consideration, among other things, the various
 “Johnson Factors”) and my direct observation of the very capable representation provided by Mr.
 Miller, I am approving an award of $85,000 in fees, plus expenses of $1,842.94. The reduction from
 the full amount of fees requested is based upon an hourly rate to $450 per hour, the degree of success in
 relation to the original demands, the lack of novelty/difficulty of these claims, and the fact that a
 portion of the work in this matter did not require an experienced litigator such as Mr. Miller. As to this
 latter item, I note that the only contested issue that was meaningful or novel concerned when the statute




                                                                                             2
Case 17-56753-pwb   Doc 142 Filed
       Case 1:13-cv-02757-RWS     10/27/2043-6
                                Document    Entered
                                               Filed10/27/20
                                                     06/15/1616:21:02
                                                              Page 2 ofDesc
                                                                       2    Main
                           Document    Page 16 of 18



 of limitations began to run as to Ms. Ahmed and that involved an issue that had already been decided in
 parallel arbitrations in which Mr. Miller was already engaged.


                                               FEE PARAGRAPH
          Accordingly, as authorized by the FLSA, I hereby award Claimants’ counsel $85,000 in fees,
 plus costs and expenses of $1,842.94. Except as expressly provided for herein, each party is to bear
 its/her own costs and expenses. The compensation and expenses of the arbitrator, totaling $15,705.00,
 shall be borne as incurred by Respondent. The administrative fees and expenses of the American
 Arbitration Association, totaling $3,550.00, shall be borne as incurred by the parties.



          This 20th day of May 2016.

                                                              Hunter Hughes
                                                              Hunter Hughes, Arbitrator




                                                    -2-
 20704596v.1
Case 17-56753-pwb   Doc 142 FiledDocument
        Case 1:13-cv-02757-RWS    10/27/20 52Entered 10/27/20 16:21:02
                                               Filed 01/18/17  Page 1 of 2Desc Main
                           Document    Page 17 of 18



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


  KHADEJAH AHMED, on behalf               *


  of herself and all others similarly     *


  situated,                               *

                                          *


  Plaintiffs,                             *
                                                   CIVIL ACTION FILE
                                          *
                                                   NO. 1:13-CV-02757-RWS
  vs                                      *

                                          *


  HARRY FREEZE d/b/a Flashers             *


  and 6420 Roswell Rd. Inc,               *




       ORDER CONFIRMING ARBITRAL AWARD, DIRECTING ENTRY OF
         JUDGMENT, AND ASSESSING POST JUDGMENT INTEREST


         Plaintiffs Motion to Confirm Arbitration Award, Enter Final Judgment, and


  Assess Post Judgment Interest, having come before the Court, the same is hereby


  GRANTED. The Arbitral Awards entered on March 20, 2016 and May 21, 2016, are


  hereby CONFIRMED. The Clerk is hereby directed to enter final judgment against


  Defendants Harry    Freese and 6420 Roswell Road, Inc., jointly and severally, as


  follows:


         $46,237.50 damages to Khadeejah Ahmed;


         $5,217.50 damages to Angie Lance;


         $86,842.94 attorney's fees and expenses,


  with post-judgment interest at the legal rate.




                                                                             3
Case 17-56753-pwb   Doc 142 FiledDocument
        Case 1:13-cv-02757-RWS    10/27/20 52Entered 10/27/20 16:21:02
                                               Filed 01/18/17  Page 2 of 2Desc Main
                           Document    Page 18 of 18
